DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have minorly changed the scope of the claimed invention, but a slight modification of the previous prior art rejection still reads upon the claims.
On pages 6-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous objections and 112 rejections and the amendments made to address them.  The Examiner has withdrawn the majority of the previous objections and rejections, but notes that several 112 rejections remain.
On page 7, Applicant begins arguments against the previous prior art rejection.  Specifically, Applicant argues that primary reference Chen does not disclose COD content of the wastewater that is far greater than 1100 mg/L nor that the final COD removal rate can reach more than 90%, based on the incorporation of previous dependent Claims 2 & 3 into Claim 1.  The Examiner notes that the claim limitations merely state that the wastewater has a COD of 1 X 103 mg/L or more, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1.1 x 103 mg/L).  The Examiner notes that there is no requirement that the COD be much greater than 1,000 mg/L based on the actual claim limitation.  The Examiner also notes that there is no COD removal rate even claimed, so these remarks by Applicant are unpersuasive.
On page 8, Applicant argues that the components in the wastewater in the application are different from that of the wastewater in Chen.  However, again, the Examiner notes that the term “wastewater containing heterocyclic organics” is very broad, and encompasses much more than what Applicant states in the application.  The Examiner notes that paragraph [0005] of Chen includes “humic acid” which is a compound which includes at least one heterocyclic ring in its molecular structure.  The Examiner finds that this reads upon “heterocyclic organics”, because the claimed group is a broader category than argued by Applicant.  The Examiner finds this remark also unpersuasive.
On page 8, Applicant argues that the solid insoluble substances obtained by filtering the treated wastewater can be calcined to obtain adsorption materials.  The Examiner notes that Chen is not relied upon for such a claim limitation, but rather previously used reference Blais discloses a treatment method, (See Abstract and See paragraph [0012], Blais), for filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer, (See paragraph [0017], [0023] & [0024], Blais).  The Examiner further notes that the limitation “calcination” is not claimed in independent Claim 1, but rather in Claim 16.  The Examiner notes that other previously used reference Albertson discloses a treatment method, (See column 1, lines 14-25, Albertson), (3) calcining the filter residue of the step (2) in the inert atmosphere to obtain an adsorbing material, (See column 6, lines 58-75, column 7, lines 1-4, Albertson; Examiner interprets the inert atmosphere to be the same as the one already disclosed in Thiel as part of modified Chen).  Thus, the Examiner finds Applicant’s remarks here unpersuasive because it is piecemeal analysis.
On page 8, Applicant argues that “technicians cannot predict whether Chen’s method can be used to treat organic wastewater with heterocyclic organic matter content equal to or more than 100 mg/L” or that they can predict “whether treated effluent with COD removal rate of more than 90% can be obtained”.  First, the Examiner notes that no prediction is required for Chen’s method to be used to treat organic wastewater with heterocyclic organic matter content equal to or more than 100 mg/L because it is already explicitly disclosed in Chen, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1100 mg/L).  Furthermore, the treatment rate is not claimed and is not required based on the claims, so the Examiner finds this argument unpersuasive.
On page 8, Applicant also argues that Chen does not disclose that “no catalyst s added to the reaction system” as claimed in Claim 1.  The Examiner acknowledges this statement and notes that previous reference Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), discloses this feature in combination with Chen, (See paragraphs [0010] & [0015], Sato).  The Examiner finds this statement unpersuasive because it is piecemeal analysis.  Applicant also argues that the motivation in Sato which states that the cost and labor input can be reduced using its method without catalyst “cannot solve the technical problems – avoid catalyst deactivation and secondary pollution of metal ions”.  Here, the Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that there are other reasons other than those desired by Applicant for combining features, so Examiner finds this remark unpersuasive.
On pages 8-9, Applicant argues that Chen does not disclose “the sequence of the heating step and introduction of oxygen” arguing that Chen does not necessarily have the heating step first and then introduce oxygen.  The Examiner notes however that Chen explicitly recites in paragraph [0020] that the heating step is performed and then oxygen can be supplied.  Applicant uses examples from Example 1 or 2 of Chen where it is not clear what the order is, but the Examiner notes that Chen still explicitly states the clear order in paragraph [0020] that reads upon the claim.  The Examiner finds this argument unpersuasive.
Applicant argues that Examples 1 or 2 of Chen show that the sequence does not affect the degradation effect of landfill leachate as a result.  The Examiner notes that Chen still reads upon the claim limitation and the subsequent effects from that are not required or claimed as a result.  The Examiner finds this remark unpersuasive.
Applicant argues that in Thiel the oxidation gas can be a mixture of oxygen and inert gas and that the amount of inert gas needs to be controlled.  Applicant concludes that the role of inert gas in Thiel is different from the application.  Here, the Examiner notes that the role is not claimed, and that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that there are other reasons other than those desired by Applicant for combining features, so Examiner finds this remark unpersuasive.
On page 10, Applicant continues to argue that the order of the heating and oxygen addition sequence is necessary for the results obtained in the application.  The Examiner notes that Chen already discloses the order, and that the oxygen/inert gas are added as in Thiel, and that the reasons for doing so may be different from those desired by Applicant, so Examiner finds this remark unpersuasive.
On pages 10-11, Applicant also argues that the difference between Claim 1 and Chen “also lies in the cooling and filtering a resultant of the reaction, the reaction result, to obtain a filtrate as a treated effluent and a filter residue as a polymer.  The Examiner notes that a combination of Chen discloses cooling and separating the reaction resultant to obtain a precipitate, (See paragraph [0026], Chen), and Blais discloses filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer, (See paragraph [0017], [0023] & [0024], Blais).  Applicant argues that in Blais, the sludge is flocculated by adding an organic polymer and then the flocculated sludge is dehydrated.  Applicant argues that “the function of organic polymer is flocculation, not a flocculation product, which cannot obtain the adsorption material for wastewater adsorption treatment after further roasting in inert gas, nor to further realize the resource treatment of wastewater”.  The Examiner notes that the act of flocculation in Blais results in the desired sludge material being flocculated out and then dehydrated, in essence accomplishing the “filtering” and obtaining “a filtrate” and a “filter residue” that also includes “a polymer”.  The Examiner maintains that the claim limitation for “filtering” is broad since it does not describe how the “filtering” is done, so the flocculation process disclosed in Blais reads upon this limitation as a result.  The Examiner finds this argument unpersuasive as a result. 
The remainder of Applicant’s remarks are moot since they do not provide any specific arguments against the prior art rejection, and the Examiner finding Applicant’s previous remarks unpersuasive since the previous combination of references still reads upon the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20, 21 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the agitation rate”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  The Examiner notes that a “rate” is not necessarily inherent during “agitation”.
Claim 20 recites the limitation “a dosage of 0.5-10 g/L” but it is unclear if the “L” refers to “organic wastewater” or to “the adsorbing material” itself.  Examiner interprets it to refer to “organic wastewater”.
Claim 21 recites the limitation “wastewater containing heterocyclic organics” on lines 1-2.  It is not clear if this limitation is the same limitation as “the wastewater containing heterocyclics” from claim 1 recited on lines 3-4 of the claim, or not.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245).
Claims 1-12 are directed to a treatment method of wastewater containing heterocyclic organics, a method type invention group.
Regarding Claims 1-12, Chen discloses a treatment method of wastewater containing heterocyclic organics, (See paragraph [0005], Chen), wherein the treatment method comprises the following steps: (1) adding a persulfate to the wastewater, (See paragraph [0026], Chen; “persulfate”), containing heterocyclic organics in a reaction vessel, (See paragraph [0026], Chen, “reactor”); (2) heating the reaction vessel to a reaction temperature, (See paragraph [0026], Chen, “heat up”), then introducing an oxygen-containing gas until a reaction pressure is reached for reaction, (See paragraph [0026], Chen, “feed 0.5MPA of oxygen”), and after the reaction is completed, cooling and separating the reaction resultant to obtain a precipitate, (See paragraph [0026], Chen), wherein the wastewater containing heterocyclic organics has a COD of 1 X 103 mg/L or more, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1.1 x 103 mg/L), wherein in the wastewater containing heterocyclic organics, a content of the heterocyclic organics is 100 mg/L or more, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1100 mg/L).
Chen does not disclose part of (2) having an inert atmosphere; filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer; and no catalyst is added to a system of the reaction.
Sato discloses a treatment method, (See paragraphs [0001] & [0012], Sato), where no catalyst is added to a system of the reaction, (See paragraphs [0010] & [0015], Sato).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of Chen by incorporating no catalyst is added to a system of the reaction as in Sato because “addition of…catalyst is not required, it is possible to reduce labor and cost as compared with the conventional oxidizing agent [using persulfate] injection method”, (See paragraph [0015], Sato).
Modified Chen does not disclose part of (2) having an inert atmosphere or filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer.
Thiel discloses a treatment method, (See Abstract, Thiel), having an inert atmosphere, (See Abstract and See column 3, lines 32-40, Thiel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating having an inert atmosphere as in Thiel in order to ensure that “the oxygen content and the content of organic compounds in the gas, before and after an admixture of air…is chosen so that no explosive gas mixtures can form”, (See column 7, lines 23-27, Thiel).
Modified Chen does not disclose filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer.
Blais discloses a treatment method, (See Abstract and See paragraph [0012], Blais), for filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer, (See paragraph [0017], [0023] & [0024], Blais).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating filtering a resultant of the reaction to obtain a filtrate as a treated effluent and a filter residue as a polymer as in Blais in order to improve “sludge filtering capacity in order to reduce the water content that is present in the dehydrated sludge, thereby permitting to decrease the volume of the generated sludge”, (See paragraph [0017], Blais), while “decreasing the operation cost associated with the stabilization processes that require sludge heating and frequent replacement of equipment due to rapid corrosion”, (See paragraph [0018], Blais).
Additional Disclosures Included:
Claim 4: The treatment method according to claim 1, wherein the heterocyclic organics include an aliphatic heterocyclic compound containing hetero atoms and an aromatic heterocyclic compound containing hetero atoms, and the hetero atoms include any one selected from the group consisting of a nitrogen atom, an oxygen atom, a sulfur atom and a combination of at least two selected therefrom, (See paragraph [0005], Chen; “humic acid”, Humic acid includes both aliphatic and aromatic portions in its chemical structure; See paragraph [0003] & [0006], Sato; “1,4-dioxane”, 1,4-dioxane is aromatic).
Claim 5: The treatment method according to claim 1, wherein the persulfate of the step (1) comprises any one selected from the group consisting of potassium persulfate, sodium persulfate, ammonium persulfate, potassium monopersulfate, sodium monopersulfate, ammonium monopersulfate, and a combination of at least two selected therefrom, (See paragraph [0026], Chen; K2S2O8 is potassium persulfate).
Claim 6: The treatment method according to claim 1, wherein for 1 L of the wastewater, the persulfate is added in the step (1) in a weight of 0.5-5.0 times a chemical oxygen demand (COD) in the wastewater, (See paragraph [0026], Chen; 1100 mg/L COD times 1 L of wastewater results in 1100 mg or 1.1 g of COD versus having 5 g of K2S2O8 resulting in a weight ratio of 5 to 1.1, anticipating that value within the claimed range).
Claim 7: The treatment method according to claim 1, wherein the reaction in the step (2) is performed at a temperature of 60-320oC, (See paragraph [0026], Chen; Chen anticipates the claimed temperature at 200oC, or See paragraph [0024], Chen; Chen anticipates the claimed range from 80 to 250oC).
Claim 8: The treatment method according to claim 1, wherein the reaction in the step (2) is performed at an oxygen partial pressure of 0.1-8.0 MPa, (See paragraph [0024], Chen; Chen anticipates the claimed range from 0.2 to 5 mPa, or See paragraph [0026], Chen; Chen anticipates the claimed range at 5 mPa).
Claim 9: The treatment method according to claim 1, wherein the reaction in the step (2) is performed for a time of 0.5-5 h, (See paragraph [0026], Chen; Chen anticipates the claimed range at 4 hr).
Claim 10: The treatment method according to claim 1, wherein the oxygen-containing gas in the step (2) comprises any one selected from the group consisting of air, oxygen, an industrial waste gas containing oxygen, and a combination of at least two selected therefrom, (See paragraph [0024] or [0026], Chen; “oxygen”).
Claim 11: The treatment method according to claim 1, wherein the reaction in the step (2) is assisted by agitation, (See paragraph [0026], Chen; “stir”).
Claim 12: The treatment method according to claim 11, wherein the agitation rate is 10-1000 rpm, (See paragraph [0026], Chen; Chen anticipates the claimed range at 600 rpm).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545).
Claim 21 is directed to a method for preparing an adsorbing material, a method type invention group.
Regarding Claim 21, modified Chen discloses a method for preparing an adsorbing material from wastewater containing heterocyclic organics, (See paragraph [0005], Chen; See paragraph [0003] & [0006], Sato; “1,4-dioxane”; Examiner interprets the product from modified Chen to inherently be adsorbing material absent any limiting factors claimed), wherein the adsorbing material is the polymer obtained from the treatment method of wastewater containing heterocyclic organics according to claim 1, (See rejection of Claim 1), in an inert atmosphere, (See Abstract and See column 3, lines 32-40, Thiel).
Modified Chen does not disclose wherein the adsorbing material is obtained by calcining the polymer.
Albertson discloses a method, (See column 1, lines 14-25, Albertson), wherein the adsorbing material is obtained by calcining the polymer, (See column 6, lines 58-75, column 7, lines 1-4, Albertson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating wherein the adsorbing material is obtained by calcining the polymer as in Albertson in order to “concurrently combust the organic waste sludge and calcine…the [product] content thereof”, so that it can “enhance the economics of applicant’s nutrients removal process by extracting the [product] required for the process from the waste sludge byproduct”, (See column 3, lines 34-41, Albertson).
Claims 22 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545), in further view of Hemmings et al., (“Hemmings”, US 2011/0020199).
Claims 22 & 23 are directed to a method for preparing an adsorbing material, a method type invention group.
Regarding Claim 22, modified Chen discloses the method according to claim 13, but does not disclose wherein the calcination temperature is 600-1200oC.
Hemmings discloses a treatment method, (See Abstract, Hemmings), wherein the calcination temperature is 600-1200oC, (See paragraph [0009], Hemmings; Hemmings anticipates the claimed range from 600 to 800 degrees C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating wherein the calcination temperature is 600-1200oC as in Hemmings so that it produces “a usable end-product” that is “a semi-impermeable, durable mass or the soil-like product may be used as landfill cover material”, (See paragraph [0009], Hemmings).
Regarding Claim 23, modified Chen discloses the method according to claim 13, but does not disclose wherein the calcination time is 2-4 h.
Hemmings discloses a treatment method, (See Abstract, Hemmings), wherein the calcination time is 2-4 h, (See paragraph [0009], Hemmings; Hemmings discloses a range overlapping the claimed range, such that one of ordinary skill in the art would select or optimize a value that would fall within this claimed range making it obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating wherein the calcination time is 2-4 hr as in Hemmings so that one of ordinary skill in the art would select or optimize a value of time in order to produce “a usable end-product” that is “a semi-impermeable, durable mass or the soil-like product may be used as landfill cover material”, (See paragraph [0009], Hemmings).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545), in further view of Suzuki et al., (“Suzuki”, US 2006/0226083).
Claims 16-20 are directed to a treatment method of wastewater containing heterocyclic organics, a method type invention group.
Regarding Claims 16-20, modified Chen discloses the treatment method according to claim 1, but does not disclose (3) calcining the filter residue of the step (2) in the inert atmosphere to obtain an adsorbing material, and (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Albertson discloses a treatment method, (See column 1, lines 14-25, Albertson), (3) calcining the filter residue of the step (2) in the inert atmosphere to obtain an adsorbing material, (See column 6, lines 58-75, column 7, lines 1-4, Albertson; Examiner interprets the inert atmosphere to be the same as the one already disclosed in Thiel as part of modified Chen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating (3) calcining the filter residue of the step (2) in the inert atmosphere to obtain an adsorbing material as in Albertson in order to “concurrently combust the organic waste sludge and calcine…the [product] content thereof”, so that it can “enhance the economics of applicant’s nutrients removal process by extracting the [product] required for the process from the waste sludge byproduct”, (See column 3, lines 34-41, Albertson).
Modified Chen does not disclose (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Suzuki discloses a treatment method for (4) immersing the adsorbing material obtained in a step (3) in an organic wastewater to adsorb and remove pollutants therein, (See paragraphs [0099], [0097] & [0095], Suzuki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein as in Suzuki because it enables the ability “to treat wastewater as a closed system” because the material can “be repeatedly used without disposing promptly”, (See paragraph [0096], Suzuki), and when the material is “finally disposed, it is possible to dispose after reducing residue amount of the hardly decomposable harmful substances sufficiently, without giving adverse effect to [the] natural environment”, (See paragraph [0096], Suzuki).
Additional Disclosures Included:
Claim 19: The treatment method according to claim 16, wherein the organic wastewater of the step (4) is the same as or different from the wastewater containing heterocyclic organics of the step (1), (See rejection of Claim 1; The Examiner interprets the same water/wastewater disclosed in Chen etc. is the same for each claim).
Claim 20: The treatment method according to claim 16, wherein the adsorbing material is added for treating the organic wastewater with a dosage of 0.5-10 g/L, (See paragraph [0137], Suzuki; 250 g/L diatom earth at 1 L (250 g total) is added to reactor and 1m3/hr of water is added for 3 hours.  At 30 minutes, the dosage of diatom earth is 250 g/ (0.5 m3 water = 500 L water) resulting in 0.5 g/L dosage at that point in time, anticipating the claimed range).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779